internal_revenue_service number release date index number ------------------------- ------------- ---------------------------------------------------------- ------------------------------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc fip b03 plr-127403-09 date october legend fund state x advisor accounting firm year date date date date date date date ------------------------------------------------------------------------------------------- -------------------------------- ------------ ------------------------------------------------- ---------------------- ------- -------------------------- -------------------------- -------------------------- -------------------------- -------------------------- ------------------------ --------------------- dear ------------------- this responds to your letter dated date submitted on behalf of fund fund requests under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations that its election under sec_855 of the internal_revenue_code code to treat certain dividends distributed after the close of a taxable_year as having been paid during that taxable_year be considered as timely made facts plr-127403-09 fund is a state x corporation organized on date and registered under the investment_company act of as a non-diversified open-end management investment_company fund’s investment objective is to provide long-term growth of capital principally by investing in equity securities fund represents that it elected to be taxed as a regulated_investment_company ric pursuant to sec_851 effective for its initial taxable_year ending date and has operated in a manner intended to qualify as a ric since making the election fund represents that for its taxable_year ending date consistent with its normal business practice fund did not distribute all of its taxable_income to its shareholders by date and intended to declare and distribute undistributed amounts during the twelve month period following date in accordance with an election under sec_855 fund represents that in this regard on date fund declared dividends equal to or exceeding its undistributed investment_company_taxable_income at date as part of its first regular dividend payment during the twelve-month period following date and such dividends were paid on date fund engaged advisor as its investment_advisor and tax matters administrator advisor engaged accounting firm to prepare fund’s federal income and excise_tax returns including the preparation of extensions of time to file fund’s treasurer is responsible for the final review of fund’s income and excise_tax returns and for the timely execution and filing of such returns including elections fund’s form 1120-ric for its taxable_year ending date was due on or before date accounting firm prepared form_7004 for fund to extend the time prescribed by law for the filing of its form 1120-ric for fund’s taxable_year ending date but fund did not file the form_7004 to obtain the extension in the latter part of year fund’s treasurer left the company accounting firm as it had in years past mailed the form_7004 to the former treasurer at the office from which he had worked rather than to the new treasurer at the office from which he worked upon discovery that no extension had been filed for fund accounting firm immediately began preparing fund’s form 1120-ric for its taxable_year ending date and the return was prepared as if fund had made a timely election under sec_855 advisor filed the return on date thereafter fund engaged accounting firm to assist with the preparation of this ruling_request fund makes the following additional representations the request for relief was filed by fund before the failure to make the regulatory election was discovered by the service plr-127403-09 granting the relief will not result in fund having a lower tax_liability in the aggregate for all tax years to which the regulatory election applies than that fund would have had it the election had been timely made taking into account the time_value_of_money fund did not seek to alter a return position for which an accuracy related penalty has been or could have been imposed under sec_6662 of the code at the time fund requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences fund did not choose to not file the election applicable law sec_855 of the code provides that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b c and d sec_1_855-1 of the income_tax regulations sets forth the method of making the election and provides that the election must be made in the return filed by the ric for the taxable_year sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted plr-127403-09 reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money holding based upon the facts presented and representations made by fund we hold that fund has demonstrated good cause for the granting of relief under sec_301_9100-3 accordingly fund's election under sec_855 on its federal_income_tax return filed on date for its taxable_year ending date will be treated as having been timely made no opinion is expressed as to whether fund's tax_liability is not lower in the aggregate for the year to which the election applies than fund's tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return involved the director will determine the fund's tax_liabilities for the year involved if the director determines that the fund's liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of fund's election under sec_855 of the code this ruling does not relieve fund from any penalty that it may owe as a result of its failure_to_file its federal_income_tax return on time except as specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences regarding fund in particular no opinion is expressed or implied whether fund qualifies as a ric that is taxable under subchapter_m part of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely alice m bennett alice m bennett branch chief branch associate chief_counsel financial institutions products
